Citation Nr: 9908583	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-45 564	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 




INTRODUCTION

The veteran had active service from May 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 20 percent for chronic low back strain.  This case 
was previously before the Board in September 1997, and was 
remanded to the RO for further evidentiary development.  The 
Board is satisfied that the requested development has been 
accomplished.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's service-connected lumbosacral strain is 
manifested by complaints of occasional pain, sometimes 
intense and disabling, and manifestations upon examination of 
minimal sacral tenderness, no paraspinous spasm, and no 
findings of specific old trauma; it is not severe, even with 
consideration of the pain, and listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion are not shown.

3.  The veteran is not shown to have severe limitation of 
lumbar spine motion as a result of his service-connected 
lumbosacral strain.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in December 1957 the 
veteran was hospitalized for six days for a low back sprain 
and returned to duty.  He reported that he had slipped while 
getting out of the top bunk onto a waxed floor and his back 
hit the railing of the lower bunk.  The impression was 
contusion and back sprain.  In January 1958 he complained of 
continuous back pain. His separation examination in February 
1959 was negative for any low back complaints or 
abnormalities and his spine was described as normal on 
clinical evaluation.  

On VA examination in August 1981 the veteran reported chronic 
low back problems since 1958.  He reported he had been on 
various medications and had physical therapy over the years, 
but it had not worked since 1976.  He reported that he was a 
welder.  On examination the veteran was unable to lay down on 
the exam table and it was noted that his attempt to move his 
back through range of motion was greatly reduced.  He was 
unable to squat and unable to get up without assistance.  X-
rays showed an increased in the lumbosacral angle, and 
hypertrophic lipping of the angles of L2, L3, and L4, with 
slight narrowing of the disc space at L2 and L3.  Chronic low 
back strain was diagnosed.  

By August 1981 rating decision, the RO granted service 
connection for low back strain and assigned a 20 percent 
disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  

Received in July 1995 was a report of VA examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance.  The veteran complained of difficulty walking and 
mild slurred speech.  It was noted that his gait was wide-
based and he had normal posture.  He walked with a limp and 
used a cane.  Under the section titled "describe restriction 
of the spine, trunk, and neck" the examiner indicated 
"none".  It was noted that lacunar infarct caused some 
difficulty with speech and ambulation.  The diagnosis was 
lacunar infarct and hypertension.

In a statement received in December 1995 the veteran reported 
that he lost his job at the "Tri-State Eng." in 1975 and 
"could not lift".  He indicated that in 1978 he worked for 
"community action" for 18 months and had not worked since 
then.  He reported that his back injury occurred in 1958 in 
Germany.  He indicated that he walked with a limp and noted 
that he took three medications for cardiac problems. 

Private medical records from the Washington Hospital showed 
that the veteran was hospitalized in February 1995 for 
unrelated medical problems.  Musculoskeletal strength was 
described as 5/5 throughout. 

On VA examination in November 1996 the veteran reported that 
he injured his back in 1957 when he was pulled down off a 
bunk.  He claimed he was hospitalized for one month and 
required surgical intervention to the lumbar spine.  He 
reported increasing residual pain, moderate to severe, that 
increased with activity.  It was noted that the last x-ray 
was done in 1994 and was not available.  He had right leg 
weakness since 1975.  Examination revealed that he was unable 
to squat, had no posture abnormalities or fixed deformities, 
no evidence of muscle spasm, no tenderness on palpating the 
spinal processes, and no evidence of surgical scar.  Range of 
motion was forward flexion to 45 degrees, backward extension 
to 15 degrees, left and right lateral flexion to 15 degrees, 
and rotation to left and right to 20 degrees.  The examiner 
noted no evidence of neurological involvement.  X-rays were 
obtained and the examiner was to check the results. The 
diagnosis was history of low back pain secondary to service-
connected injury, with residual pain and limitation of 
motion.  The examiner noted that the X-rays were not 
available when the report was dictated.  

In September 1997 the Board remanded the case to the RO for 
further evidentiary development including an orthopedic 
examination.  Specifically, the Board requested that the RO 
contact the veteran to obtain the names and addresses of all 
medical care providers who provided treatment for his 
lumbosacral strain.  Accordingly, in October 1997 the RO sent 
a letter to the veteran requesting such information.  The 
record reflects that the veteran did not to respond to the 
RO's request.

On VA examination in April 1998 the veteran reported that in 
1958 he was pulled from a top bunk and landed on a lower 
bunk, with his back across the edge of the metal frame and 
his head striking a wooden footlocker.  He reported being 
hospitalized for two months after that event.  He indicated 
that after his discharge from service he worked as a welder.  
He claimed that he worked from 1962 to 1976, but then lost 
the job due to his inability to lift.  He reported a pulling 
pain in his back when he lifted, and indicated that he did 
not have pain all the time, but when he did, it was intense 
and disabling.  He reported treatment with nonspecific 
antiinflammatory medications, but no other significant 
treatment.  The examiner noted that the claims folder was 
provided for review.  

The examiner also noted that the medical records from 1957 
showed that the veteran was admitted with a diagnosis of 
lumbar strain, and that in a January 1958 statement the 
veteran reported that he was getting out of his bunk and 
slipped on a waxed floor and was hospitalized for one week.  
Examination revealed that the veteran was in no immediate 
acute distress.  The examiner noted minimal sacral 
tenderness, but otherwise no paraspinous spasm or tenderness.  
Lumbar range of motion was flexion to 45 degrees, extension 
to 15 degrees, left and right lateral bending to 15 degrees, 
and left and right lateral rotation to 10 degrees.  His gait 
was found to be steady with a slight right antalgic pattern.  
He was able to heel and toe stand, but was not very good with 
walking due to balance.  Motor functions were 5/5 in all 
groups of both lower extremities.  He had a negative clonus, 
and deep tendon reflexes were 2+ at the knees and ankles.  
Straight leg raises and Lasegue's were negative for radicular 
symptoms, but were associated with some vague low back pain.  
Plan radiographs showed moderate lumbar degenerative 
arthritis.  

The examiner's assessment was moderate lumbar degenerative 
arthritis compatible with age and a career of heavy manual 
labor.  No specific old trauma was identified.  The veteran 
had moderately severe loss of motion of the lumbar spine 
exacerbated by deconditioning and obesity.  His symptoms were 
consistent with a degree of lumbar arthritis.  The examiner 
opined that the lumbar arthritis could not be directly 
attributed to the service-connected lumbosacral strain.  The 
examiner noted that the veteran's degree of disability with 
regard to his heavy manual labor was moderate, but he had no 
restriction in sedentary activities.  It was also noted that 
the veteran's degree of disability was entirely based on 
symptoms and functional limitations, and not specifically on 
medical restrictions.

Analysis

The veteran contends that his lumbosacral strain is more 
severe than the current rating indicates.  The Board finds 
the veteran's claim for increased compensation benefits is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
The U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter "the Court") has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45.  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

The veteran's service connected low back strain is currently 
rated as 20 percent disabling under Diagnostic Code 5295.  
Lumbosacral strain with muscle spasm on extreme forward 
bending or loss of lateral spine motion is assigned a 20 
percent disability rating.  Severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warrants a 40 percent rating.  Diagnostic Code 5295.  

The veteran's back disability may alternatively be rated 
based on limitation of motion.  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent rating.  Severe 
limitation of motion of the lumbar spine is assigned a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

Based on the objective evidence of record, the Board 
concludes that an increased rating is not warranted.  The 
veteran's service-connected low back disability encompasses a 
history of lumbosacral strain, complaints of pain, and 
minimal sacral tenderness.  There is objective evidence of 
limitation of lumbar motion and lumbar degenerative 
arthritis.  However, on VA examination in April 1998 the 
examiner's assessment, following examination and review of 
the veteran's records including his service medical records 
was that the veteran's moderate lumbar degenerative arthritis 
was compatible with age and a career of heavy manual labor.  
No specific trauma was identified.  The veteran was 
considered to have moderate severe loss of motion of the 
lumbar spine which was exacerbated by deconditioning and 
obesity.  The veteran's symptoms were considered consistent 
with a degree of lumbar arthritis which could not be directly 
attributed to the veteran' service-connected lumbosacral 
strain.  As the examiner separated the veteran's arthritis 
from his service-connected lumbosacral strain this aspect of 
his disability will not be considered for rating purposes. 

With regard to symptomatology attributable to the service-
connected lumbosacral strain, the Board notes that on VA 
examination in April 1998 there was no evidence of specific 
old trauma.  The veteran reported that he did not have low 
back pain all the time, but when he did it was intense and 
disabling.  He used anti-inflammatory medications, but 
reported no other treatment for his low back.  Examination 
showed he was in no immediate acute distress.  He had minimal 
sacral tenderness, but no other paraspinous spasm or 
tenderness.  His gait was found to be steady with a slight 
right antalgic pattern.  He was able to heel and toe stand 
and motor functions were 5/5 in both of the lower 
extremities.  Straight leg raises and Lasegue's were negative 
for radicular symptoms, but were associated with some vague 
low back pain.  Additionally, the findings on VA examination 
in November 1996 showed that the veteran had no postural 
abnormalities or fixed deformities, no muscle spasm, and no 
tenderness on palpation of the spinal processes.  The 
diagnosis was history of low back pain secondary to service-
connected injury, with residual pain and limitation of 
motion, but that diagnosis was made without the benefit of x-
ray evidence.  This was obtained as part of the April 1998 
examination, following the Board's remand, and was considered 
by the examiner who concluded that the arthritis was separate 
from the service-connected disability. 

Based on the objective findings cited above, the Board 
concludes that these findings, establish that the service-
connected disability may be considered at most, moderate, and 
with consideration of 38 C.F.R. §§  4.40 and 4.45 and DeLuca, 
the current 20 percent rating is warranted.  The Board notes 
that the veteran's functional limitations may not be solely 
attributed to his lumbosacral strain.  On VA examination in 
1995 for Housebound Status or Permanent Need for Regular Aid 
and Attendance, there was no reference to low back pain or 
symptomatology, and there was no restrictions reported for 
the spine and trunk.  It was also noted that lacunar infarct 
caused some difficulty with ambulation.  Also, the veteran 
has reported that he did not have low back pain all the time, 
and the examiner in April 1998 noted that the veteran's 
degree of disability with regard to heavy manual labor was 
moderate, but there was no restriction in sedentary 
activities.  The examiner also reported that the veteran's 
disability was entirely based on symptoms and functional 
limitations and not specifically on medical restrictions.  
Hence, even with consideration of the factor of pain, the 
demonstrated functional limitations which may be related to 
the veteran's service-connected strain are no more than 
moderate.  The objective medical evidence does not show that 
the veteran has severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, to 
support a rating in excess of 20 percent.  Diagnostic Codes 
5295.  

Furthermore, the objective findings on examination showed 
forward flexion to 45 degrees with minimal sacral tenderness, 
but otherwise no lumbar paraspinous spasm or tenderness.  
Muscle strength has been continuously reported as 5/5 on 
multiple examinations.  Testing was reported to be negative 
for radicular symptoms, but was associated with vague low 
back pain.  Recognizing the veteran's sincere belief in the 
merits of his claim and while also considering his subjective 
complaints of pain, we do not find that the objective finding 
on examination, as discussed above, support a finding that 
the veteran has severe limitation of motion due to his 
service-connected lumbosacral strain to warrant a higher 
rating under DC 5292.  Therefore, the Board concludes that 
the evidence does not support the grant of an increased 
rating.

In reaching this decision, the Board considered the January 
1999 presentation from the veteran's representative 
requesting that the case be remanded again to the RO for 
another VA examination.  The representative contends that the 
RO failed to fully comply with the Board's remand that is 
consistent with the principles enumerated in DeLuca v. Brown, 
8 Vet. App. 202 (1995), including consideration of functional 
loss due to pain, and the degree of range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination.  In support of this request, the veteran's 
representative has cited Stegall v. West, 11Vet. App. 268 
(1998).  In Stegall, the Court held that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders and that a remand by the 
Board imposes upon the RO a concomitant duty to ensure 
compliance with all of the terms of the remand.  As noted 
above, the Board has already once previously remanded the 
veteran's claim so that another VA examination could be 
performed.  In the September 1997 remand, the Board 
specifically listed the required parameters of the VA 
examination, including citing the principles of DeLuca.  The 
Board finds that the April 1998 VA examination is in 
compliance with the directives in the September 1997 remand 
and provides the necessary basis to evaluate the veteran's 
claim for an increased rating.  The Board notes that the 
examiner in April 1998 specifically commented on the 
veteran's functional loss due to symptoms and found that they 
were not specifically medical restrictions.  The veteran's 
range of back motion was described and the examiner found 
that the veteran's symptoms were consistent with arthritis 
which was not related to his service connected lumbosacral 
strain.  Furthermore, the examiner reported that the degree 
of disability for heavy manual labor was moderate and the 
veteran had no restrictions on sedentary activities.  Hence, 
since there has been compliance with the remand orders, the 
Board finds that remand pursuant to Stegall is not warranted, 
as there is nothing further to be gained by again remanding 
this case.

In reaching this decision, we have considered the doctrine of 
giving the benefit of the doubt to the veteran, but do not 
find the evidence is of such approximate balance as to 
warrant its application.  The preponderance of the evidence 
is against the veteran's claim for an increased rating.


ORDER

An increased evaluation for the veteran's service-connected 
lumbosacral strain is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

- 11 -


- 1 -


